Exhibit 3.2 AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF WHX CORPORATION Pursuant to Section 242 of the General Corporation Law of the State of Delaware WHX CORPORATION (the “Corporation”), a corporation organized and existing under the General Corporation Law of the State of Delaware, does hereby certify as follows: 1.The name of the Corporation is WHX Corporation. 2.The First Paragraph of Article FOURTH of the Amended and Restated Certificate of Incorporation of the Corporation is hereby amended to restate the first paragraph of Article FOURTH to read as follows: “FOURTH: The total number of shares of stock which the Corporation shall have authority to issue is 185,000,000 shares, consisting of (i) 5,000,000 shares of Preferred
